Citation Nr: 0733019	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  98-03 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from May 1967 to December 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from December 1997 and August 2005 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In January 2006 a personal hearing was held at the RO that 
was conducted by the undersigned Veterans Law Judge 
concerning the issue of service connection for PTSD.  

During pendencey of the veteran's appeal, the issues of 
service connection for bilateral hearing loss and tinnitus 
were denied by the RO and those claims were appealed by the 
veteran.  The additional issues on appeal are reflected on 
the title page of this decision. 

In the veteran's February 2006 substantive appeal on the 
issues of service connection for bilateral hearing loss and 
tinnitus, he requested a hearing before a Veterans Law Judge 
at VA Central Office, in Washington, D.C. In May 2007 the 
Board issued a letter to the veteran requesting clarification 
of his hearing request. A response from the veteran was not 
forthcoming. As a result, the Board assumes that the veteran 
is not desirous of a hearing before a Veterans Law Judge on 
the aforementioned issues and it will proceed with 
adjudication of his appeal.         

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Received at the Board in June 2007 is pertinent relevant 
evidence concerning the appeal of service connection for 
PTSD. The evidence was received absent a waiver of review by 
the RO, and a request for waiver of the pertinent evidence 
issued in August 2007 by the Board went unanswered. This 
evidence has not yet been reviewed by the RO in conjunction 
with the current appeal. As such, the case must be remanded 
so that the RO may review this evidence in the first 
instance. 38 C.F.R. § 20.1304(c). The evidence includes 
military reports the veteran suggests indicates that the 
veteran's service unit; the HHB 2nd Bn 32nd Artillery, was 
exposed to rocket fire in the Battle of Tay Ninh, in August 
and September 1968.   

In addition, to his claim of service connection for PTSD due 
to military service in the Republic of Vietnam, the veteran 
asserts that his bilateral hearing loss and tinnitus are the 
result of acoustic trauma that he sustained when he was 
subjected to rocket and mortar fire during that time. 
Although no determination of combat service has been made in 
the case as of the date this remand is issued, it is noted 
that in the case of a veteran who engaged in combat with the 
enemy in active service, VA shall accept as sufficient proof 
of service-connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service. 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  

The additional evidence that has been submitted regarding 
claimed stressors and the veteran's combat status could 
potentially impact not only the claim of service connection 
for PTSD, but also the claims of service connection for 
hearing loss and tinnitus. Further information is necessary 
for clarification of the matters. 

Accordingly, the case is REMANDED for the following action:

1. The RO should send a statement 
summarizing the veteran's claimed in-
service stressors; copies of his service 
personnel records; and copies of 
military reports and records he sent to 
the Board in June 2007; to the United 
States Armed Services Center for 
Research of Unit Records (USASCRUR) in 
an attempt to verify his alleged in-
service stressors, and claimed combat. 
The RO should provide USASCRUR with a 
description of these alleged stressors 
identified by the veteran: exposure in 
life-threatening proximity to incoming 
mortars, rockets, and bombs; and provide 
USASCRUR with copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment.

2.  If, and only if, sufficient 
information is obtained verifying the 
veteran's alleged stressor(s), schedule 
him for a VA psychiatric examination to 
determine whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that: (1) he has PTSD and, 
if he does, (2) it is a result of the 
stressor(s) that were confirmed or, if 
related to combat, presumed confirmed. 
Send the claims folder to the examiner 
for a review of the veteran's pertinent 
medical history to facilitate making 
these determinations. A detailed 
rationale for all opinions expressed 
should be furnished

3.  If and only if the veteran's alleged 
stressors or combat status are verified, 
the veteran should be afforded a VA 
audiological examination for hearing 
loss and tinnitus to determine whether 
it is at least as likely as not (a 50% 
or higher degree of probability) that 
his bilateral hearing loss and tinnitus 
are related to service.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination. A detailed rationale for 
all opinions expressed should be 
furnished

4.  After completion of the above, the 
RO should review the expanded record, to 
include additional evidence received at 
the Board in June 2007, and undertake a 
de novo merits analysis of the claims of 
service connection for PTSD, bilateral 
hearing loss, and tinnitus. Unless the 
benefits sought are granted, the veteran 
should be furnished an appropriate 
supplemental statement of the case and 
be afforded an opportunity to respond. 
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



